SAYRE, J.
Defendant was convicted of a violation of tbe prohibition law in Macon county. Tbe sheriff of tbe county testifying as a witness for tbe state, deposed in general terms that be made no threats nor offered any inducements to bring about a confession on tbe part of defendant to which tbe state proposed to have him testify. But, coming to tbe details of what bad passed between him and tbe defendant, be said, in substance, that on tbe day defendant was lodged in jail on tbe charge to which tbe indictment related be went to tbe defendant in bis cell, witness remaining on tbe outside, and asked him several times bis connection with tbe offense, telling him that be bad a witness that could prove bis guilt, and that be (tbe sheriff ) bad sent a man and- bought a pint from him — seeming just here to refer to an occasion different from that intended to be covered by tbe indictment — and telling him what persons were, present at tbe time of tbe offense for which be was then under arrest. Tbe sheriff further testified that, “I might have said to him it would be better for him to own up to it, that I bad tbe *38proof on him, but don’t think I did.” A little further on in the course of the examination the witness said: “I told him that I had two cases against him. * I told him before he said anything to me that I had the proof that he sold the whisky and asked him about the sale.” Under these circumstances, the prisoner answered: “Yes, sir; I sold it, and want to get out of it.” The settled rule of this court is that confessions are prima facie involuntary, and can be rendered admissible only by showing that they are not constrained by hope or fear. The mere fact that a confession is made to an officer of the law does not render it inadmissible, nor does the mere fact that the defendant, while under arrest, makes a confession in answer to questions put to him by the officer having him in custody. The question, to be decided by the trial judge in every case, is whether, upon consideration of all the circumstances, the confession had been induced by fear or hope of favor. These propositions may be found stated in Redd v. State, 69 Ala. 255, and many other cases. Assuming that the sheriff did not say to the prisoner that “it would be better for him to own up,” in so many words, the question put to the prisoner, in connection with the circumstances noted, amounted to an invitation to confess or a challenge to deny, and operated no doubt to create some hope of favor or fear of harm as he might confess or deny. The prisoner’s answer had a similar tendency. The confession did not appear to have been the voluntary expression of the defendant, and should have been excluded. And so the trial court ruled. But it was shown by this same witness that, during the course of the next four or five days after the occasion of the confession which had been excluded, the prisoner told him that he had sold the whisky to the boys and had other bottles under ht« arm. Witness further testified: *39“He called me to tbe cell several times to beg me to help Mm out. I told Mm there was nothing he could do until the grand jury met; that he could not settle the case until the grand jury met. He said he wanted me to help him out.” To the admission-of this last testimony as to defendant’s statement in respect to the sale of whisky there was objection on the ground that the statement was not shown to have been voluntary. This objection was overruled. In Redd v. State, supra, it is said: So, when a confession has been obtained through the influence of hope or favor, confessions of a similar character subsequently made, as is uniformly held, may be inferred to have originated from the same motive, and, -in the absence of evidence to the contrary, showing that the original influence had ceased, or been dispelled, they are inadmissible.” And authorities are cited. The state failed in our judgment to meet the demands of the law here laid down, and for the error here shown this case must be reversed.
Other questions reserved will probably not recur. We hardly think any other error has been shown.
Beversed and remanded.
D'owdbll, C. J., and Anderson and Evans, JJ., concur.